

117 S1198 IS: Solid Start Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1198IN THE SENATE OF THE UNITED STATESApril 15, 2021Ms. Hassan (for herself, Mr. Cramer, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve and expand the Solid Start program of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Solid Start Act of 2021.2.FindingsCongress finds the following:(1)In 2021, veterans continue to die by suicide at higher rates than civilians. Many of those veterans have no ties to the Department of Veterans Affairs, limiting the ability of the Department to help in times of crisis.(2)The first year after separating from the military is a critical time in the transition to civilian life for a member of the Armed Forces. Many changes occur during that transition, from career and location changes to shifts in financial circumstances and health care coverage.3.Sense of CongressIt is the sense of Congress that the United States must strive to better serve members of the Armed Forces and veterans who are transitioning to civilian life by—(1)providing up-to-date information and access to resources that such members of the Armed Forces and veterans may not be aware of;(2)supporting the critical time of transition by ensuring that mental health needs are met in a timely manner; and(3)assisting members of the Armed Forces and veterans in accessing newly available services. 4.Solid Start program of the Department of Veterans Affairs(a)In generalChapter 63 of title 38, United States Code, is amended by adding at the end the following new subchapter: IIOther outreach programs and activities6320.Solid Start program(a)PurposesThe purposes of this section are—(1)to build the capacity of the Department to efficiently and effectively respond to the queries and needs of veterans who have recently separated from the Armed Forces; and(2)to systemically integrate and coordinate efforts to assist veterans, including efforts—(A)to proactively reach out to newly separated veterans to inform them of their eligibility for programs of and benefits provided by the Department; and(B)to connect veterans in crisis to resources that address their immediate needs.(b)Activities of the Solid Start program(1)The Secretary, in coordination with the Secretary of Defense, shall carry out the Solid Start program of the Department by—(A)collecting up-to-date contact information during transition classes or separation counseling for all members of the Armed Forces who are separating from the Armed Forces, while explaining the existence and purpose of the Solid Start program;(B)calling each veteran, regardless of separation type or characterization of service, three times within the first year after separation of the veteran from the Armed Forces; (C)providing information about the Solid Start program on the website of the Department and in materials of the Department, especially transition booklets and other resources;(D)ensuring calls are truly tailored to the needs of each veteran’s unique situation by conducting quality assurance tests;(E)prioritizing outreach to veterans who have accessed mental health resources prior to separation from the Armed Forces; (F)providing women veterans with information that is tailored to their specific health care and benefit needs;(G)as feasible, providing information on access to State and local resources, including Vet Centers and veterans service organizations; and(H)gathering and analyzing data assessing the effectiveness of the Solid Start program.(2)The Secretary, in coordination with the Secretary of Defense, may carry out the Solid Start program by—(A)encouraging members of the Armed Forces who are transitioning to civilian life to authorize alternate points of contact who can be reached should the member be unavailable during the first year following the separation of the member from the Armed Forces;(B)following up missed phone calls with tailored mailings to ensure the veteran still receives similar information; and(C)striving to reach out to veterans who separated prior to the initiation of the Solid Start program to provide similar services to those veterans, as feasible. (3)In this subsection: (A)The term Vet Center has the meaning given that term in section 1712A(h) of this title.(B)The term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of this title.(c)Obligations of amountsSubject to the availability of appropriations, the Secretary may not, in a fiscal year, obligate an amount to carry out the Solid Start program that is less than the total amount obligated in the previous fiscal year to carry out the program, unless the Secretary determines that increased efficiencies of the program warrant the obligation of a lesser amount..(b)Conforming amendmentsChapter 63 of such title, as amended by subsection (a), is further amended—(1)by inserting before section 6301 the following: IOutreach services program;and(2)in sections 6301, 6303, 6304, 6305, 6306, and 6307, by striking this chapter each place it appears and inserting this subchapter. (c)Clerical amendmentsThe table of contents at the beginning of chapter 63 of such title is amended—(1)by inserting before the item relating to section 6301 the following new item: Subchapter I—Outreach services program;and(2)by adding at the end the following new items: Subchapter II—Other outreach programs and activities6320. Solid Start program..